MEMORANDUM**
Parastoo Moghadar Haghani, a native and citizen of Iran, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal and protection under the CAT. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
Substantial evidence supports the IJ’s determination that Moghadar Haghani’s experiences did not rise to the level of persecution on account of her political opinion. See Fisher v. INS, 79 F.3d 955, 961-62 (9th Cir.1996) (en banc).
We lack jurisdiction to review the remaining issues because Moghadar Haghani failed to raise them before the BIA. See Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1079 n. 5 (9th Cir.2004) (“Failure to raise an issue in an appeal to the BIA constitutes a failure to exhaust remedies with respect to that question and deprives this court of jurisdiction to hear the matter”) (citations omitted).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.